Citation Nr: 1413471	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-38 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for generalized anxiety disorder with panic disorder without agoraphobia and major depression.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the Navy from August 1994 to October 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's last examination regarding her psychiatric disability was in February 2008, over 6 years ago.  While the simple passage of time would not necessarily require the scheduling of a new examination, in this case, there is ample evidence of record indicating that the Veteran's psychiatric disability may have increased in severity since that last examination.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Specifically, in December 2008, the Veteran was assessed for a suicide risk after she reported that she had thoughts of cutting herself following an argument with her husband.  At the February 2008 VA examination, the Veteran had no reports of a suicide attempts.  Further, at the February 2008 VA examination, the Veteran's Global Assessment of Functioning (GAF) score was 62; however, June 2008 and February 2009 VA outpatient treatment records reflect that her GAF score was 48 - indicating a potential worsening of symptoms.  Accordingly, the Board finds that a remand is appropriate, so that an accurate determination can be made as to the Veteran's current level of symptomatology due to her service-connected psychiatric disability.  

At the February 2008 VA examination, the examiner opined that the Veteran "would have marked difficulty maintaining emotional and behavioral stability for sustained period of time in work or educational settings."  He further opined that "her ability to reliably carry out work-related activities is limited at this time."  The January 2009 rating decision denied the Veteran's claim for TDIU because the Veteran had not completed and returned the VA Form 21-8940.  The Veteran returned the completed VA Form 21-8940 in July 2009.  However, the RO affirmed the denial in the August 2009 Statement of the Case.  As there is no medical opinion of record which specifically considered the Veteran's education and work history as it relates to her claim for TDIU, the Board finds that one should be obtained on remand.  

Moreover, at the February 2008 VA examination, the Veteran reported that she intended to apply for Social Security Administration (SSA) Disability Benefits due to her psychiatric problems.  The Court has held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).   

Finally, the Veteran reported that she receives regular treatment for her psychiatric disability through the VA.  However, the most treatment record is dated June 2009.  On remand, updated VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran dating from June 2009 and associate with the claims file.

2.  Contact the Social Security Administration and obtain a complete copy of any adjudication and the records, including medical records, underlying the adjudication for disability benefits. 

All attempts to secure this evidence must be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After completion of the above, schedule the Veteran for a VA examination to assess the severity of her service-connected psychiatric disability.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be performed, and all findings reported in detail.  The examiner should also provide a Global Assessment of Functioning Score and an explanation of what that score represents.  

The examiner should also opine whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected psychiatric disability  precludes the Veteran from obtaining or maintaining substantially gainful employment consistent with the Veteran's education and occupational experience, without taking into account her age or any nonservice-connected disability.  The examiner should obtain information from the Veteran as to the types of work she engaged in following her discharge from the military in 1997.

The examiner should provide a complete rationale for all conclusions reached.

4.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


